PER CURIAM.
Defendants were charged with distribution of phenmetrazine in violation of La. R.S. 40:967 and were found guilty as charged. The trial court sentenced defendants George and Young to six and ten years imprisonment at hard labor respectively.
After studying the various assignments of error raised by appellate counsel in brief and in oral argument, and after reviewing the record, the court concludes that the assignments of error are without merit and involve only settled issues of law.
Accordingly, the conviction and sentences are affirmed.